J-S45037-17


NON-PRECEDENTIAL DECISION - SEE SUPERIOR COURT I.O.P. 65.37

COMMONWEALTH OF PENNSYLVANIA,                    IN THE SUPERIOR COURT OF
                                                       PENNSYLVANIA
                            Appellee
                       v.


RAFAEL CRESPO,

                            Appellant                 No. 575 EDA 2016


            Appeal from the Judgment of Sentence January 14, 2016
              in the Court of Common Pleas of Philadelphia County
              Criminal Division at No(s): CP-51-CR-0007959-2013

BEFORE: GANTMAN, P.J., PANELLA, J., and STRASSBURGER, J.*

MEMORANDUM BY STRASSBURGER, J.:                 FILED SEPTEMBER 11, 2017

        Rafael Crespo (Appellant) appeals from the judgment of sentence

imposed after a non-jury trial where he was found guilty of first-degree

murder, rape, sexual assault, corruption of minors, possession of an

instrument of crime, and indecent assault. We affirm.

        The trial court summarized the factual and procedural history of this

case as follows.

              On September 30, 1996, seventeen[-]year[-]old [A.M.],
        the victim herein, went missing. At about 2:45 a.m., on October
        2, 1996, police were alerted that a body had been found inside
        an abandoned house in the 1700 block of Hope Street. Upon
        examining the body, which was [lying] face up and nude, police
        ascertained that the victim was dead. Subsequent investigation
        revealed that the body was that of the victim herein. An autopsy
____________________________________________


*
    Retired Senior Judge assigned to the Superior Court.
J-S45037-17


        on the victim’s body revealed that she had been beaten and
        strangled to death.

              The matter remained dormant for several years. In 2012,
        authorities received results of a DNA test performed on evidence
        recovered from the victim’s body. It revealed, inter alia, that
        some of the evidence originated from [Appellant].            Upon
        receiving results of the DNA test[,] police tracked [Appellant] to
        Florida, where he was in custody.

               On May 30, 2012, Philadelphia Homicide Detective John
        McDermott traveled to Florida to interview [Appellant]. Prior to
        commencing the formal interview of [Appellant], the detective
        administered Miranda[1] warnings to [Appellant] who thereafter
        answered the seven questions posed to him to ascertain whether
        he understood his rights in a manner indicating that he
        understood them and knowingly, intelligently, and voluntarily
        wished to waive them.         During the subsequent interview,
        [Appellant] stated that after a night of drinking he met the
        victim, who appeared to be on her way to school, during the
        morning of September 30, 1996, and that he propositioned her
        for sex. She agreed to have sex with him for $20.00, after
        which she took him to an abandoned house where they had sex.
        Following this, according to [Appellant], the victim and he stood
        up and the victim asked him to choke her. He complied and as
        he was choking her with his hands and her shirt, her body went
        limp. He released his grip and she fell to the floor. After
        checking her to see if she was alive and getting no response, he
        told the detective that he got scared and left the house. He told
        the detective that when he did not see a story in the news about
        the incident he forgot about it.

Trial Court Opinion, 11/9/2016, at 2-3.

        Appellant was charged with the aforementioned crimes. Prior to trial,

Appellant requested the trial court suppress the statements given by



____________________________________________


1
    Miranda v. Arizona, 384 U.S. 436 (1966).



                                           -2-
J-S45037-17


Appellant while incarcerated in Florida.2        The trial court heard testimony

from the Detective McDermott with respect to this issue, and the trial court

denied Appellant’s motion.

        After the non-jury trial, Appellant was convicted of all charges.    On

January 14, 2016, Appellant was sentenced to, inter alia, life in prison

without parole. Appellant timely filed a notice of appeal, and both Appellant

and the trial court complied with Pa.R.A.P. 1925.

        On appeal, Appellant argues the trial court erred by denying his

motion to suppress. Appellant’s Brief at 4. Appellant contends that based on

the totality of the circumstances, specifically “the lengthy interrogation and

the fact [Appellant] was incarcerated[,] combined to render [Appellant’s]

confession invalid as a matter of law.” Id. at 10.

        We review this issue mindful of the following.

        [O]ur standard of review in addressing a challenge to a trial
        court’s denial of a suppression motion is limited to determining
        whether the factual findings are supported by the record and
        whether the legal conclusions drawn from those facts are
        correct.   We are bound by the suppression court’s factual
        findings so long as they are supported by the record; our
        standard of review on questions of law is de novo. Where, as
        here, the defendant is appealing the ruling of the suppression
        court, we may consider only the evidence of the Commonwealth
        and so much of the evidence for the defense as remains
        uncontradicted. Our scope of review of suppression rulings
        includes only the suppression hearing record and excludes
        evidence elicited at trial.

____________________________________________


2
    The certified record does not contain a written suppression motion.



                                           -3-
J-S45037-17


                                        ***

            It is well-established that when a defendant alleges that
      his confession was involuntary, the inquiry becomes not whether
      the defendant would have confessed without interrogation, but
      whether the interrogation was so manipulative or coercive that it
      deprived the defendant of his ability to make a free and
      unconstrained decision to confess.      The voluntariness of a
      confession is determined from a review of the totality of the
      circumstances surrounding the confession. The Commonwealth
      has the burden of proving by a preponderance of the evidence
      that the defendant confessed voluntarily.

             When examining the voluntariness of a statement pursuant
      to the totality of the circumstances, a court should consider: the
      duration and means of the interrogation; the defendant’s
      physical and psychological state; the conditions attendant to the
      detention; the attitude exhibited by the police during the
      interrogation; and all other factors that could drain a person’s
      ability to resist suggestion and coercion. Additional relevant
      factors include: the accused’s age and level of education and
      experience; his extent of previous experience with the police;
      whether the accused was advised of his constitutional rights;
      whether he was injured, ill, drugged, or intoxicated when he
      confessed; whether he was deprived of food, sleep or medical
      attention, and whether he was abused or threatened with abuse.

Commonwealth v. Yandamuri, 159 A.3d 503, 516-25 (Pa. 2017) (internal

citations omitted).

      At the suppression hearing, Detective McDermott testified that he

traveled to Florida where Appellant was incarcerated for unrelated crimes.

At 11:14 a.m. on May 30, 2012, Detective McDermott explained to Appellant

that he had the right to remain silent; that anything he would say can and

will be used against him; that he has the right to speak to an attorney

before answering questions; and that he was entitled to a free attorney if he

could not afford one. N.T., 9/3/2015, at 12-13.         Detective McDermott

                                    -4-
J-S45037-17


testified that Appellant responded that he did not wish to speak with an

attorney and that he was willing to answer questions of his own free will. Id.

at 13. Furthermore, Appellant signed his name across the written warnings.

Id. at 16.

        Questioning of Appellant began at 11:20 a.m.      Detective McDermott

memorialized all of Appellant’s answers, which resulted in a ten-page

statement from Appellant.       The interview concluded at 2:14 p.m. and

Detective McDermott gave Appellant the written statement to review and

sign.    Appellant reviewed the statement and signed the bottom of each

page. Id. at 19.

        Based on this testimony, the trial court denied Appellant’s motion. Id.

at 31. The trial court specifically points this Court to the following factors in

support of its conclusion that the motion was denied properly.

        [Appellant]: 1.) was an adult; 2.) appeared to fully understand
        his rights and was competent; 3.) was not physically or mentally
        abused or promised anything; 4.) was given an opportunity to
        read his statement after it was completed and appeared to do
        so; 5.) signed each page of it; 6.) was not interviewed for a
        lengthy period of time; and 7.) knowingly, intelligently, and
        voluntarily gave the statement.

Trial Court Opinion, 11/9/2016, at 4-5.

        We discern no error of law or abuse of discretion in the trial court’s

conclusions. Appellant, in custody on unrelated charges, was read Miranda

warnings and questioned for approximately three hours.             There is no

indication that he was threatened or coerced in any fashion by Detective


                                      -5-
J-S45037-17


McDermott. Thus, we agree with the trial court that based upon the totality

of   the   circumstances,   Appellant’s   statement   was   given   knowingly,

intelligently, and voluntarily and therefore did not warrant suppression. See

Commonwealth v. Harrell, 65 A.3d 420, 435 (Pa. Super. 2013) (holding

the trial court did not err in denying a motion to suppression where “[t]he

totality of the circumstances indicate[d] that [Harrell] knowingly and

voluntarily chose to waive his Miranda rights and make a statement”).

      Judgment of sentence affirmed.

Judgment Entered.




Joseph D. Seletyn, Esq.
Prothonotary



Date: 9/11/2017




                                     -6-